DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0328994 A1 to Haneji et al (Haneji et al). Haneji et al teaches a method for heating an object (2) by a flame (3) produced by supplying a fuel fluid and a combustion supporting gas to the burner, where the oxygen concentration is  raised in the combustion supporting gas in synchronization (in that when the oxygen rate is increase the temperature increases) the temperature rising rate (see paragraphs [0016], [0071]-[0073], and the examples for example, thereby showing all aspects of instant claim 1.
With respect to claims 2 and 3, Haneji et al teaches a periodic oscillation of the burner combustion state resulting and including a phase difference between the fuel flow rate and the oxygen concentration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,871,343 to Baukal Jr et al (Baukal Jr et al) in view of US 4,547,150 to Vereecke (Vereecke). Baukal Jr et al teaches a device for heating an object including a burner (figure 4) configured to combust a fuel and a combustion supporting gas, with the instantly recited burner configurations recited in claims 6 and 10, but does not specifically teach either of a flow rate control unit or a calculation unit, although each of these components would be in some form necessary for the effective operation of the burner of Baukal Jr et al. Vereecke teaches that at the time the invention was filed, it was known in the art to include both flow rate control units (66, 68, 70) and a calculation unit (60) for controlling the flow rates and concentrations of the fuel and oxygen in the burner mixture. Because Baukal Jr et al would also require some type of control and calculation units, motivation to employ the flow rate control and calculation units shown by Vereecke to be effective for control of burner operations such as those shown by Baukal Jr et al, in the system of Baukal Jr et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,718,643 to Gitman (Gitman) in view of Haneji et al. Gitman teaches the use of a combustion burner (10) for the heating of a ladle (2) but does not specifically teach the method of heating required by instant claims 1 and 5. As applied to claim 1 above, Haneji et al teaches that at the time the invention was filed, it was known in the art to operate combustion burners of the type shown by Gitman by gradually increasing an oxygen concentration in order to reduce NOX emissions. Because reduction of NOX would also be desirable in the system of Gitman, motivation to operate the burner of Gitman in the method shown by Haneji et al while heating a ladle (2) would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Arguments
Applicant's arguments filed on 5/6/2022 have been fully considered but they are not fully persuasive. Initially it is noted that Applicant’s amendments are sufficient to overcome the previously advanced rejections under 35 USC 112(b) and 112(d). These rejections have been withdrawn.
However, Applicant’s argument that Hanjei fails to teach a synchronization between the oxygen concentration rate and the temperature rising rate is not persuasive since as stated vin the above rejections, the oxygen concentration varies with the temperature rate including periods where the temperature and oxygen concentration rises. The claims do not state that the oxygen concentration must constantly increase, only that at some period the oxygen concentration and the temperature both increase.
Applicant’s further argument that with respect to claim 6, Vereecke does not allow for adjustment of both the fuel fluid and the combustion supporting gas is also not persuasive since Vereecke teaches a fuel rate flow control (40) as well as combustion supporting gas flow controls (68 for example). The claims as written do not exclude pre-programmed control systems, while Vereecke further also includes calculation unit(s) (comparator 60). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk